ORDER

PER CURIAM.
Defendant, Erwin R. Breihan, appeals the judgment of the trial court, in a court-tried case, in favor of plaintiff, Leonard Kirberg, as Trustee of the Horner & Shifrin, Inc., Employee Stock Ownership Plan and Trust, in plaintiffs action for declaratory judgment to interpret terms of a tender offer to purchase defendant’s stock upon retirement from a closely held engineering company and on defendant’s counterclaim seeking reformation of the tender offer.
We have reviewed the record and find that there was substantial evidence to support the judgment of the trial court; no error of law appears. See Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).